Citation Nr: 1613305	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for an upper (thoracic) back disability.

3.  Entitlement to service connection for bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1953 to March 1958.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Veterans Law Judge agreed to leave the record open for 60 days so that additional evidence could be submitted by the Veteran.  Given the favorable outcome below, there is no prejudice to the Veteran by proceeding with the appeal prior to the end of the 60-day time frame since the February 3, 2016 hearing.

The Veteran has characterized one of his disabilities as an upper back disability.  Based on the Veteran's statements and medical evidence of record, the Board has recharacterized the disability as an upper (i.e., thoracic) back disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed disabilities of the upper (thoracic) back, lower back, and bilateral shoulders were incurred in service. 


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for disability of the upper (thoracic) back, characterized as degenerative arthritis, have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for disability of the lower back, characterized degenerative arthritis, with ruptured discs, have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for disability of the bilateral shoulders, characterized as bilateral degenerative arthritis and right shoulder impingement with tendinopathy, have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

In this decision, the Board grants service connection for disabilities of the low back, upper (thoracic) back, and bilateral shoulders.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary with respect to that issue.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this case, the Veteran contends that he injured his back and shoulders in service when a truck's brakes failed and crashed into him pinning him to a trailer.  He asserts that this injury resulted in his present low back, upper (thoracic) back, and bilateral shoulder disabilities.  

The service treatment records show that in September 1954 the Veteran was struck from behind by the bumper of a truck and was pinned against an adjacent trailer.  He was subsequently treated for multiple contusions to the lower extremities. 

The Veteran testified at the February 2016 Board hearing that there was a lot trauma to his body, not just his lower extremities, because his whole body was slammed up against the trailer.  See February 2016 Board hearing transcript, p. 10.  He recalled that when he was in the hospital in service his back was hurting and never stopped hurting.  He alluded to various private treatment over the years starting in 1980 for his back.  Id. at 13.  He also stated that he started seeking VA treatment in 2001.  Id. at 11.  He noted that he worked as a supervisor for a shipbuilding company after service and did not have to do much bending, lifting, or straightening as part of his duties.  Id. at 9-10.

VA treatment records show a diagnosis of multi-level discogenic degenerative changes greatest at L4-5, and L5-S1 in March 2009, per magnetic resonance imaging (MRI) study.  A May 2010 VA orthopedic consult shows a diagnosis of right shoulder impingement per MRI, and x-rays consistent with severe degenerative arthritis of the right acromioclavicular joint with tendinopathy of the rotator cuff.  The Veteran underwent a whole body scan in August 2011, which showed mild heterogeneity in tracer distribution in the thoracolumbar spine consistent with degenerative change.  Degenerative changes also were seen the shoulders.

In addressing whether the Veteran's current upper (thoracic) back, low back, and bilateral shoulder disabilities were related to his injuries in service, the Veteran submitted a private medical opinion from a chiropractor dated in January 2012.  The chiropractor noted that the Veteran had been seen for examination and treatment for his upper (thoracic) back, lower back, and shoulder.  The Veteran described his discomfort in the upper (thoracic) back, lower back, and shoulders as achy, stiff, a numbness, tingly, stabbing with motion, and sore.  He noted that his symptoms appeared to be getting worse.  He related his symptoms to a Navy accident.  After reviewing the Veteran's medical history, it was the chiropractor's opinion that it was at least as likely as not that the Veteran's bilateral shoulder disability, upper back condition, and degenerative arthritis with ruptured discs in his lumbar spine were all related to his military service accident in September 1954, when a truck with faulty brakes hit him and pinned him against a metal building/ container.  The chiropractor noted that it was medically proven that an impact such as this would cause damage to the back.  The chiropractor further noted that ever since the accident the Veteran had permanent and ongoing problems that had only worsened with time.  The chiropractor determined that the Veteran's history would be consistent with his current physical condition and complaints.  

The medical evidence establishes that the Veteran suffered injury after a truck's brakes failed and rolled into him from behind, pinning him to a trailer.  While the service treatment records do not show treatment for injuries to the upper back, lower back, or shoulders, the Veteran has testified that his whole body suffered trauma when it was pinned to the metal trailer by the truck.  He noted on a January 2011 statement that he ended up hospitalized in service with straight leg casts for both legs and had painful physical therapy.  He further indicated that when leaving the service on a hardship because his wife was dying (and they had two young children), the discharge officer required him to sign a form claiming that he was well.  The Veteran is competent to make these statements regarding injury in service; and it is reasonable to deduce that he would have suffered injury to the back and shoulders as a result of his body being pinned to a trailer by a truck that had struck him from behind.  Therefore, the Veteran's statements are considered to be credible and consistent with the documented events in service.  

The Veteran also has testified that he has continued to experience pain from this injury after service.  In addition, there is a private medical opinion that the Veteran's current upper back, lower back, and bilateral shoulder disabilities are related to the injury in service, based on review of the Veteran's medical records.  The rationale was that the symptoms reported by the Veteran were consistent with the type of injury he reportedly suffered in service.  Therefore, the January 2012 medical opinion is considered probative evidence relating the current upper back, lower back, and bilateral shoulder disabilities to the injuries in service.  There is no other medical opinion of record addressing the etiology of the upper back, lower back, and bilateral shoulder disabilities.

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  In weighing the conceded injuries to upper back, lower back, and shoulders in service, the positive medical opinion of record, and the Veteran's statements regarding chronic symptomatology for many years since service, the Board finds that the evidence is relatively equally balanced in terms of whether his upper back, lumbar spine, and bilateral shoulder disabilities are related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for degenerative arthritis of the upper (thoracic) back, degenerative arthritis with ruptured discs of the lower back, and bilateral degenerative arthritis of the shoulders with right shoulder impingement and tendinopathy, is warranted.










						(Continued on the next page)

ORDER

Entitlement to service connection for an upper (thoracic) back disability, characterized as degenerative arthritis, is granted.

Entitlement to service connection for a lumbar spine disability, characterized as degenerative arthritis with ruptured discs, is granted.

Entitlement to service connection for a bilateral shoulder disability, characterized as bilateral degenerative arthritis and right shoulder impingement with tendinopathy, is granted.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


